Gaynor, J.:
The plaintiff has recovered a judgment for $167.50 for goods shipped by him by the defendant express company and lost by it. It is enough that the plaintiff did not own the goods. . He received them by express for inspection and to be returned to the sender within five days if they did not suit him, and he returned them by the defendant.. The person to bring the suit is the owner (Sweet v. Barney, 23 N. Y. 335; Krulder v. Ellison, 47 id. 36).
The judgment must be reversed.
Woodward, Jenks, Hooker and Rich, JJ., concurred.
Judgment and order of the Municipal Court reversed and new trial ordered; costs to abide the event.